Citation Nr: 0214852	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  01-03 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.  

2.  Entitlement to service connection for residuals of right 
ankle fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from July 1969 to February 
1971.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no competent evidence of a current diagnosis of 
bilateral tinnitus.

3.  There is no competent evidence of a current diagnosis of 
chronic right ankle disability for purposes of establishing 
service connection.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral tinnitus is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001).  

2.  Service connection for residuals of right ankle fracture 
is not established.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
February 2001 rating decision, March 2001 statement of the 
case, and supplemental statements of the case dated in March 
2002 and April 2002, the RO provided the veteran and his 
representative with the applicable law and regulations and 
gave notice generally as to the evidence needed to 
substantiate his claims.  Similarly, RO letters to the 
veteran dated in August 2000 and September 2000 generally 
described the requirements for a service connection claim and 
the relevant types of evidence.  In a January 2001 letter, 
the RO specifically advised the veteran of what evidence it 
had already sought, indicated what additional types of 
evidence were needed to adjudicate the claim, and explained 
that VA would attempt to obtain private medical records when 
identified and authorized by the veteran.  The Board is 
satisfied that the RO provided the veteran with all notice 
required by the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

With respect to the duty to assist, the RO secured the 
veteran's VA treatment records and obtained a medical 
examination.  In response to the RO's January 2001 letter 
seeking additional evidence, the veteran indicated that he 
had received civilian medical treatment.  Although he 
indicated that he was in the process of obtaining those 
records, he had not submitted them to the RO or identified 
and authorized the RO to secure them.  There is no other 
indication of outstanding evidence relevant to the appeal.  
The Board also finds that additional medical examination or 
opinion is not necessary, as discussed in more detail below.  
Accordingly, the duty to assist is satisfied.  38 U.S.C.A. § 
5103A (West Supp. 2002).  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).
Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303(a) (2001).  

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Upon review of the record, the Board finds that the 
preponderance of the evidence is against service connection 
for bilateral tinnitus and residuals of right ankle fracture.  
Specifically, service connection requires competent evidence 
of a current disability.  Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the 
Board finds no competent evidence of current bilateral 
tinnitus or current residual of right ankle injury.  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Caluza v. Brown, 7 
Vet. App. 498, 504 (1995).  In such instances, a veteran's 
personal, lay opinion as to current diagnosis is not 
competent medical evidence.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  

With respect to tinnitus, the record shows that the veteran 
alleges having the disorder, but no competent diagnosis of 
tinnitus.  For example, VA medical records show complaints of 
chronic tinnitus in March 2001.  The veteran was apparently 
referred for further evaluation, though there is no record of 
any completed assessment or other record diagnosing tinnitus.  
In a February 2001 statement, the veteran indicated that he 
received civilian treatment for tinnitus and was in the 
process of obtaining those records.  However, he has not 
submitted any private records to VA showing a diagnosis of 
tinnitus and has not responded to the RO's letters indicating 
that it would secure private records for him if so 
authorized.    

The veteran has repeatedly asserted that his tinnitus is the 
result of acoustic trauma and noise exposure experienced in 
service.  Service records show that the veteran served as a 
field artillery repairman, as well as a heavy truck driver 
and an equipment clerk.  Thus, the contentions of noise 
exposure and trauma are plausible.  However, the Board 
emphasizes that the matter at issue here is not the cause of 
the alleged tinnitus, but whether there is competent evidence 
of a current diagnosis of tinnitus.  There is no such 
competent evidence of record in this case.  

On this point, the Board finds that VA is not obligated by 
the duty to assist to obtain a medical examination to 
determine whether the veteran has tinnitus.  The VCAA 
provides that VA must provide a medical examination when 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  Such an examination or opinion is necessary to 
make a decision on a claim if all of the lay and medical 
evidence of record (1) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim. Id.  Because there is no competent evidence that the 
veteran has a current diagnosis of tinnitus, and the duty to 
assist has otherwise been satisfied, the Board finds no basis 
to secure a medical examination or opinion.  See Charles v. 
Principi, 01-1536, slip op. at 6-7 (Ct. Vet. App. Oct. 3, 
2002) (duty to assist required securing a medical opinion 
when there was a current diagnosis of tinnitus and lay 
evidence of tinnitus during and after service). 

With respect to the right ankle claim, the veteran alleges 
that he has residuals of a right ankle fracture suffered in 
service.  However, the medical evidence of record does not 
disclose any current chronic right ankle disability.  VA 
treatment notes dated in February 2001 indicated that the 
veteran complained of right ankle pain due to old injury.  
However, physical examination of the ankle was negative.  
Similarly, notes of follow-up in March 2001 found no 
objective evidence of ankle disability.  In addition, the 
veteran was afforded a VA orthopedic examination in August 
2001.  Physical examination of the right ankle was completely 
normal except for subjective complaints of pain.  X-rays of 
the right ankle showed no evidence of fracture, swelling, or 
other abnormality.  Pain, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  

In conclusion, the Board finds no competent medical evidence 
of record showing a current diagnosis of tinnitus or of 
chronic right ankle disability.  Absent such evidence, 
service connection may not be established.  Therefore, the 
Board finds that the preponderance of the evidence is against 
service connection for bilateral tinnitus and residuals of 
right ankle fracture.  38 U.S.C.A. § 5107(b).   


ORDER

Service connection for bilateral tinnitus is denied.  

Service connection for residuals of right ankle fracture is 
denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

